      Case 4:19-cv-02039 Document 1 Filed on 06/06/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SRIDHAR KOTHA AND LEKHA KOTHA                         )
                                                      )
          PLAINTIFFS,                                 )
                                                      )
VS.                                                   )       CIVIL ACTION NO. 4:19-cv-2039
                                                      )
WRIGHT NATIONAL FLOOD INSURANCE                       )
COMPANY, a corporation,                               )
                                                      )
      DEFENDANT.                                      )
________________________________________              /

                                          COMPLAINT

          COMES NOW the Plaintiffs, SRIDHAR KOTHA AND LEKHA KOTHA, by and

through their undersigned attorney and for the relief hereinafter requested, allege as follows:

                                         JURISDICTION

          1.   This action arises under the National Flood Insurance Act, as amended, 82 Stat.

583, 42 U.S.C. Section 4001, et seq., pursuant to the insurance contract issued to the Plaintiffs, as

hereinafter more fully appears. This action, having arisen under an applicable federal statute,

namely, 42 U.S.C. Section 4072, requires the application of federal law pursuant to the general

federal jurisdiction provisions of 28 U.S.C. Section 1331.

                                             VENUE

          2.   The property made the basis of this action is located at 5119 Glenmeadow Dr.,

Houston, Harris County, Texas 77096 (hereinafter referred to as the “insured property”). The

insured property is situated in the Southern District of Texas, Houston Division and venue is

proper in this Court pursuant to 42 U.S.C. Section 4072 and 44 C.F.R. Pt. 61, App. A(1), Article

VII(R).


Complaint                                                                                  Page 1 of 4
      Case 4:19-cv-02039 Document 1 Filed on 06/06/19 in TXSD Page 2 of 4



                                            PARTIES

       3.      The Plaintiffs, SRIDHAR AND LEKHA KOTHA, are husband and wife who

were and still are the owners of the insured property and have been at all times material to the

allegations set forth in the Complaint.

       4.      The Defendant, WRIGHT NATIONAL FLOOD INSURANCE COMPANY

(hereinafter referred to as Wright Flood) is a private insurance company qualified to do business

in the state of Texas and participates in FEMA’s “Write Your Own” (WYO) program. Wright

Flood issued a Standard Flood Insurance Policy (hereinafter referred to as “SFIP”) in its own

name, as a fiscal agent of the United States, to the Plaintiffs. Pursuant to 44 C.F.R. Section

62.23(d) and (i)(6), Wright Flood is responsible for arranging the adjustment, settlement,

payment and defense of all claims arising under the policy.

                                  FACTUAL ALLEGATIONS
                                  BREACH OF CONTRACT

       5.      On August 12, 2017, Wright Flood issued an SFIP to the Plaintiffs, namely,

Policy No. 42115003438808, for a one (1) year period, whereby Wright Flood agreed to pay the

Plaintiffs for any direct physical loss to the insured property caused by or from a “flood” as

defined by the policy. In lieu of attaching the policy hereto, the Plaintiffs incorporate by

reference, as a part hereof, the terms and provisions of the SFIP, as set forth in 44 C.F.R. Section

61, Appendix A(1), which is the policy issued by Wright Flood to the Plaintiffs during the above-

referenced time period.

       6.      The SFIP issued to the Plaintiffs covered flood damage to the Plaintiffs’ dwelling

and other structures as described under Coverage A up to a limit of $250,000; flood damage to

Plaintiff’s personal property and contents under Coverage B up to a limit of $63,000; debris




Complaint                                                                                 Page 2 of 4
      Case 4:19-cv-02039 Document 1 Filed on 06/06/19 in TXSD Page 3 of 4



removal and loss avoidance measures as described under Coverage C; and costs incurred to

comply with state or local flood plain management laws or ordinances as described under

Coverage D ( also known as Increased Cost of Compliance or I.C.C.) up to a limit of $30,000.

       7.      On or about August 26, 2017, the storm surge, tidal water and rain associated with

Hurricane Harvey directly caused the inundation of the Plaintiffs’ land and the surrounding area.

As a direct and proximate result of the flooding, the Plaintiffs suffered a direct physical loss to

their building and contents and incurred expenses for debris removal and safe storage of their

property.

       8.      The Plaintiffs timely notified the Defendant of their loss and the claim was

inspected and adjusted by or on behalf of the Defendant by an “independent” adjuster who

prepared an estimate and proof of loss. Pursuant to SFIP, Art.VII.J.7., the estimate and

proof of loss is furnished as “ a matter of courtesy only” and is not binding on Wright Flood

or the Plaintiffs. Based on this estimate and proof of loss, payment was made to the Plaintiffs

pursuant to their SFIP for loss or damage to their insured property.

       9.      Plaintiffs disagree with the Defendant’s estimate and payment on the following

grounds: the estimate and payment did not include or detail the full scope of covered damages

and necessary repairs; damaged items were omitted or missing; the adjuster used incorrect

and/or inadequate pricing which did not accurately reflect the true cost of repairs unique to the

Plaintiffs’ dwelling and their community; and, the adjuster used inappropriate and/or inadequate

methods of repair. On August 2 2 , 2018, as required by SFIP, Art.VII.J.4., Plaintiffs submitted

a signed Proof of Loss with supporting documentation to W ri ght Fl ood for the amount

t hey claimed under t hei r SFIP.




Complaint                                                                                Page 3 of 4
      Case 4:19-cv-02039 Document 1 Filed on 06/06/19 in TXSD Page 4 of 4



       10.     The above described SFIP was in full force and effect at the time of the Plaintiffs’

loss and they have performed all conditions precedent entitling them to the coverages, payments,

and benefits afforded by said policy.

       11.     The Defendant has failed or refused to pay the full amount due under the policy

and has otherwise failed or refused to comply with the terms and provisions of the policy. As a

result thereof, the Defendant has breached the contract of insurance herein described.

       12.     As a direct and proximate consequence of the Defendant’s breach of said contract,

the Plaintiffs have not been fully paid or compensated for damage to their building and contents.

       WHEREFORE, the Plaintiffs demand judgment against the Defendant for an amount up

to and including the coverage limits under Coverage A and Coverage B; any and all other

amounts payable under said policy; costs and case expenses incurred in filing this action; and,

any and all other appropriate relief to which the Plaintiffs may be entitled.

                                             Respectfully submitted,
                                             THE CARLSON LAW FIRM, P.C.


                                        BY: /s/ Craig W. Carlson
                                            Craig W. Carlson
                                            Attorney-in-Charge
                                            Texas State Bar No. 939900
                                            100 E Central Texas Expressway
                                            Killeen, Texas 76541
                                            Telephone: (254) 526-5688
                                            Facsimile: (254) 526-8204
                                            Email: ccarlson@carlsonattorneys.com
                                            ATTORNEY FOR PLAINTIFF




Complaint                                                                                Page 4 of 4
